Title: To Thomas Jefferson from William Wirt, 2 April 1825
From: Wirt, William
To: Jefferson, Thomas


Dear Sir.
Washington.
April 2. 1825
A letter from my friend, Mr Thomas A. Emmet, of New York, informs me that his son, Doctor John P. Emmet, has been chosen Professor of Chemistry &c in the University of Virginia, and, as he is going to a land of strangers, he feels the solicitude natural to a parent that he may find his happiness as well as his interest promoted by the change of residence. I have not the advantage of a personal acquaintance with Doct. Emmet, but I am sure that the scientific son of such a father will soon establish a much higher claim to your kindness than I can give him: Mean time you will, I know, with your usual indulgence, excuse me in giving him this passport to your society, and begging that you will commend him to the social curtesies of the neighbourhood.With fervent prayers for the continuance of your health and happiness, I remain, dear Sir, with unabated devotion,Your friend and servantWm Wirt